UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1263


GWENDOLYN L. KESTIN,

                    Petitioner - Appellant,

             v.

INTERNAL REVENUE SERVICE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 018254-17L)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gwendolyn L. Kestin, Appellant Pro Se. Robert Joel Branman, Thomas J. Clark, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gwendolyn L. Kestin seeks to appeal the tax court’s orders denying her husband’s

motion to appear as her “next friend” and denying her motion for reconsideration of that

order. This court may exercise jurisdiction only over final orders, 11 U.S.C. § 7482(a)(1)

(2012), 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949).     The orders Kestin seeks to appeal are neither final nor

appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             DISMISSED




                                            2